﻿The
current session of the General Assembly gives us a
complete picture of today’s world with all its challenges
and opportunities. We can also glimpse various paths
opening up before us to help us meet the needs of
humankind and of nations.
I would like to focus on the three main areas of
activity of the United Nations — peace and security;
development; and human rights, democracy and the rule
of law. In our approach we believe that the realities of the
last decade have confirmed the profound and complex
interdependence that exists between these areas. There
is no peace and security without development and
respect for human rights and democracy. Development
is a catalyst for democracy and respect for human rights,
and, at the same time, an essential factor for peace
and security. In their turn, respect for human rights,
democracy and the rule of law strengthen development
and create the conditions for lasting peace and security.

New situations of internal instability, civil strife
and insecurity, with spillover effects, have arisen in the
Middle East and other regions. It is regrettable that the
new session of the Assembly is beginning in the shadow
of the sorrow over the recent events in Benghazi.
Attacks on diplomatic representatives are unacceptable
for any reason. Diplomats are bridges between cultures,
links among nations. Their inviolability is part of
ancient custom. I strongly condemn the attacks and
offer my sincere condolences to the families of the
victims. The perpetrators must be brought to justice
through a fair and equitable trial. At the same time, the
ideals of democracy must be preserved. Stability and
the rule of law should be the future pillars of society
in Libya and elsewhere. We are firmly committed to
supporting the efforts of the international community
to consolidate stability and security, tolerance and
religious understanding.
Throughout 2012 we have been confronted with the
dire effects of the crisis in Syria, where human rights
violations are now rampant. The Syrian Government must comply with its international commitments and
obligations relating to human rights. Justice must be
done in all cases of violations of human rights and all
those who are guilty must be permitted a fair trial,
even if it was not something they allowed their victims.
Romania has stated throughout that it is imperative
that the international community curb the escalating
violence in Syria; and of course we favour a political
solution.
In that regard, I would like to voice our firm support
for the mission of Mr. Lakhdar Brahimi in his new
capacity as Special Representative of the United Nations
and the League of Arab States for Syria. We were also
a wholehearted supporter of the full implementation
of the Joint Special Envoy’s six-point plan for Syria
and, similarly, gave full and direct support to the
activitiees of the United Nations Supervision Mission
in the Syrian Arab Republic. In that context, I would
like to remind the Assembly that Romanian monitors
were part of its structure. I strongly believe that the
only future for Syria must be an inclusive one for all
Syrians, irrespective of religion or ethnic group. Any
other option would be nothing less than a nightmare.
The time has come for a more structured response
on the part of the United Nations, based on a consensus
approach by the Security Council. Obviously, we
cannot and should not allow violence to prevail when
people in Syria rely on our capacity to offer stability
and predictability and when regional stability and
security are at stake.
Recent developments in the area of peace and
security, at both the global and regional levels, do
not offer many reasons for optimism. The year 2012
has seen limited progress with the Middle East peace
process. The expectations raised by the statement of the
Quartet for the Middle East on 23 September 2011 will
remain unfulfilled as long as direct Israeli-Palestinian
negotiations are not resumed.
Romania is a strong supporter of all efforts to
achieve a comprehensive peace in the Middle East.
We support all the initiatives of the Quartet and the
full implementation of the road map’s vision of two
States, Israeli and Palestinian, living side by side in
peace and security. We are also concerned about the
lack of progress in finding negotiated solutions to
protracted conflicts in the Black Sea region, such as
those in Transnistria and Nagorno Karabakh and that
in Georgia involving Abkhazia and South Ossetia. We must all keep our attention focused on these unsettled
situations. Meanwhile, we express our satisfaction
with the efforts carried out over the past 12 months by
the special representatives of the United Nations, the
European Union and the Organization for Security and
Cooperation in Europe.
Over the past year, the Security Council reacted
promptly to new crises by adopting resolutions aimed
at preventing the escalation of conflict or calling for the
re-establishment of constitutional order or for efforts by
all the parties involved to find negotiated solutions to
new problems. The resolutions adopted have not always
met expectations. In spite of the fact that the mandates
of several United Nations peacekeeping missions were
extended, little progress was made.
Under the auspices of the United Nations, through
a joint innovative and intellectual effort, the conceptual
approach has been enlarged to include human security,
the responsibility to protect, and mediation. There
is still a long way to go before those concepts are
operational. When the time comes, Romania stands
ready to implement them.
New categories of participants must be included
in our common endeavour. Beside Governments,
non-governmental organizations, civil society,
parliaments and local communities are already acting
to identify optimal solutions. Based on my previous
experience as Chairman of the Foreign Affairs
Committee of the Senate, I consider that the role of
parliaments as elected bodies could be increased in
prevention activities or in efforts to settle existing
conflicts. In that respect, cooperation and interaction
between the United Nations, national parliaments and
the Inter-Parliamentary Union in peacebuilding efforts
is highly relevant.
Over the past 15 years, my country has taken a
keen interest in, and offered important contributions
to, civilian and military missions under United Nations
mandates. Today Romania is honoured and proud to
have contributed in a consistent way to various United
Nations operations. I pay my deepest respect to the men
and women of Romania who have lost or risked their
lives in conflict areas, as well as to all the military,
police, gendarmes and civilian personnel serving all
over the world to bring peace and security under the
f lag of the United Nations.
As I have already mentioned, development is
equally a major area of interest, action and cooperation within the United Nations. One area where we could
find solutions within the United Nations framework is
improving the functioning of the banking and financial
systems and institutions. National and international
banking and financial institutions should become
ever greater partners for Governments — a part of the
solution to the economic crises confronting countries
and regions.
Young people are the future of our nations and of
our world. The United Nations has, in the past, takem
up the problems facing younger generations, including
through programmes of action adopted by the General
Assembly. The time has come to revisit this area of
interest to assess the achievements as well as the steps
to be taken in order to meet the current expectations
and needs of youth.
We should reconsider from a broader perspective the
vital role of the education sector in providing support,
especially but not exclusively, to young people. Such
support should include universal access for younger
generations to education; professional training allowing
rapid and efficient integration into the labour market;
and participation in, and contribution to, the shaping of
future societies in all the countries, especially in those
in transition.
For many years now, water has been a major concern
as climate change affects its availability in all regions.
Water, our planet’s most precious resource, must not be
allowed to become our most disputed resource and a
source of bitter conflict.
Our attention should be focused on the follow-up to
and implementation of the decisions recently adopted
by the United Nations Conference on Sustainable
Development. Relevant resolutions on enhancement
of the institutional framework for sustainable
development, agreement on sustainable development
goals, and determination of certain financial aspects of
the achievement of those goals are expected by all of us.

I should like to share some thoughts relating to the
area of human rights, which is of growing relevance
for our cooperation in the framework of the United
Nations. International cooperation and discussions
promoting human rights received renewed momentum
with the establishment of the Human Rights Council.
As an elected member of the Council since it began
its work, Romania has contributed to the development and adoption of its working methods, based on a more
analytical approach as well as on in-depth cooperation
and interactive dialogue with Member States. The
main objective of the Romanian presidency of the
Human Rights Council in 2007 was to strengthen
and more actively promote human rights at the global
level. We believe that the universal periodic review
is an appropriate instrument for implementing the
international protection of human rights in all its
aspects. It can also respond to new human rights
challenges, such as those posed by the Internet.
This spring in Geneva, Romania, together with
Morocco, Norway, Peru, Qatar and Tunisia, promoted a
draft resolution entitled “Human rights, democracy and
the rule of law”, which was sponsored by 124 countries
from all regional groups. The broad support for the
resolution, and the large number of Member States
that supported its adoption by the Council, confirms
the interest of Member States in this subject. We saw
a broad recognition of the close interlinkage of human
rights, democracy and the rule of law. We would like to
see in the near future the same approach taken by the
General Assembly in the form of a similar resolution.
In that respect, Romania is ready to set to work and to
act together with other interested Member States.
In conclusion, I would like to reaffirm my country’s
commitment to the principles and values promoted
and constantly enhanced by the United Nations. We
recognize that there is no alternative to the framework
of cooperation offered by the United Nations system,
which aims to resolve the complex and interrelated
problems of our day. Reforming and adapting the
system to the new realities of the world depends entirely
upon us as Member States. It depends on our political
will as political leaders. By doing so, we will meet the
expectations of our peoples.